DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
Claims 1-8 are pending.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With respect to claims 2-4, the limitations “probe-type” and “tank-type” render the claims indefinite, because the addition of the word “type” to an otherwise definite expression extends the scope of the expression so as to render it indefinite. Ex parte Copenhaver, 109 USPQ 118 (Bd. App. 1955).
With continued reference to claim 2, the limitations “emitted in a direction opposite to each other” render the claim indefinite, as the scope of opposite is unclear.  The Examiner submits that this could refer to orthogonal ultrasonic waves or simple ultrasonic waves that are emitted both up and down or left or right.  For the purposes of examination, the Examiner will consider the claim to be met by a teaching of either alternative.
Claim Interpretation
Regarding the limitation “phenol” as recited in the claims, the Examiner submits that this limitation is being interpreted as encompassing phenol and its derivatives, in light of Paragraph [0004] of the Specification, which describes phenol as a class of stable compounds derived from a number of different industries.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Sivakumar et al. (Chemical Engineering Journal, 2002, 85, 327-338), hereinafter “Sivakumar”.
	With respect to claim 1, Sivakumar discloses a method for degradation of p-nitrophenol (Abstract; a “phenol” consistent with the claim interpretation discussed above), comprising subjecting a solutions of 10, 100, and 500 ppm p-nitrophenol (Pages 333-334: Section 5.3) to dual-frequency ultrasonic treatment at 30 minute intervals (Page 330, left column, lines 22-23) at dual frequencies of 25 and 40 kHz (Page 330, left column, lines 4-6; Table 1). 
	Sivakumar teaches degradation of p-nitrophenol in distilled water (Page 329: Section 2 Experimental, first paragraph), and not industrial wastewater; however, in the Introduction section, Sivakumar teaches that p-nitrophenol is an industrial water pollutant (Page 329, left column, line 6) that is widely used in many industrial processes (Page 329, second to last paragraph of Introduction), and discloses motivation to use ultrasound and the disclosed method in wastewater treatment, wherein removal of organic pollutants from water down to the ppb and ppm range is required by water quality regulations (Page 327, right column, bottom partial paragraph). In view of this, the Examiner submits that the ordinary artisan would have found it obvious to use Sivakumar’s disclosed method in the degradation of p-nitrophenol in industrial wastewaters.
	With respect to claim 5, Sivakumar discloses a concentration of 10 ppm or 10 mg/L (Pages 333-334: Section 5.3), a discrete embodiment within “2.00 – 10.00 mg/L”.

Claims 1 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (Ultrasonics Sonochemistry, 2006, 13, 506-510), hereinafter, “Wang”.
	With respect to claim 1, Wang teaches a method of degrading pentachlorophenol with dual-frequency ultrasound (Abstract; a “phenol” consistent with the claim interpretation discussed above), comprising subjecting a solution of pentachlorophenol to ultrasonic treatment for 15, 30, 60, and 120 minute intervals (wherein the 15 and 30 minute intervals are discrete embodiments within “10 – 30 minutes”) for 4 different dual frequency combinations: 20 kHz/40 kHz, 20 kHz/530 kHz, 20 kHz/800 kHz, 20 kHz/1040 kHz (Page 507 : Section 2.2 “Experimental set-up” and Fig. 1; Page 508: Section 3.2 “The effect of dual-frequency ultrasonic irradiation on pentachlorophenol degradation”; Table 1; Page 509: Fig. 2). 
	Wang teaches degradation of pentachlorophenol in deionized water (Page 507: Section 2.1), and not industrial wastewater; however, in the Introduction section, Wang discloses that pentachlorophenol is widely used in wood treatment, and that due to its high toxicity and carcinogenesis, it is a pollutant that must be removed from water (second paragraph of Introduction on Page 506). In view of this, the Examiner submits that the ordinary artisan would have found it obvious to use Wang’s disclosed method in the degradation of pentachlorophenol in wastewaters obtained from the wood treatment industry.
	With respect to claim 5, the molecular weight of pentachlorophenol is 266.34 g/mol, and the solution comprising the pentachlorophenol is 0.1 mmol or 0.0001 mol * 266.34 g/mol = 0.026634 g in 100 ml or 26.634 mg in 100 mL or 2.6634 mg/L, a discrete value within “2.00 – 10 mg/L”) (Page 507: Section 2.1-2.2). 

	Claims 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (Ultrasonics Sonochemistry, 2006, 13, 506-510) as applied to claim 1 above by Wang alone, or alternatively Wang in view of Zhao et al. (Ultrasonics Sonochemistry, 2010, 17, 84-91), hereinafter, “Wang” and “Zhao”.
	With respect to claim 2, Wang teaches that the 20 kHz ultrasound is a probe-type ultrasound (Page 507: Section 2.2, “Experimental set-up), while the 40, 530, 800, and 1040 kHz ultrasound is a tank-type ultrasound: see Fig. 1, where T2 ultrasonic generator is situated at the bottom the vessel containing the pentachlorophenol, considered to be consistent with “tank-type” ultrasound, and wherein the probe transducer T1 emits ultrasound at the simultaneous with the tank T2 ultrasound emission. 
	Wang does not specifically teach that the ultrasound from the probe and tank are emitted in opposite to each other; however, it is submitted that the placement of the transducer T1 and T2 as opposite from one another would emit at least some ultrasound waves that are opposite to one another (up and down according to the interpretation in the 112(b) rejection set forth above). 
	Assuming this interpretation is incorrect, the rejection is continued below in view of Zhao. 
	Zhao discloses orthogonal (“opposite”) dual frequency degradation of nitrobenzene (Abstract). 
	It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the transducers of Wang such that they emitted orthogonal ultrasound radiation as taught by Zhao because Zhao teaches that orthogonal dual ultrasound allowed for enhancement of degradation of nitrobenzene (Abstract; Page 90: “4. Conclusions” first paragraph). 
	With respect to claims 3 and 4, the dual frequency combinations 20 kHz/40 kHz, 20 kHz/530 kHz, 20 kHz/800 kHz, 20 kHz/1040 kHz have a power dissipation of 22.73W, 22.97W, 20.39W, and 18.32W (Page 508: Table 1), wherein individual power dissipation for the 20 kHz probe is 12.55W and the tank T2 transducers (40 kHz, 530 kHz, 800 kHz, 1040 kHz) have individual power ratings of 11.30W, 12.11W, 11.44W, and 11.23W (Page 508: Table 1).  The disclosed power ratings are below the recited range 40-600W; however, there is no evidence that the specifically recited power values are critical. Where the general conditions of a claim
are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges
by routine experimentation. See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA
1955).
	Additionally, Wang discloses actual power dissipation values, and teaches that the actual power dissipation is less than the ultrasonic output power quoted by the manufacturer (Pages 507-508: Section 3.1 “Ultrasonic power measurement”.  Wang also teaches that the highest power efficiency was exhibited by the 20 kHz/800 kHz combination, which resulted in an optimal frequency to obtain the desirably higher power output. The Examiner submits that one of ordinary skill in the art would have recognized through the teachings of Wang that increasing the power dissipation would have a correspondingly desirable effect on the efficiency of degradation of pentachlorophenol (i.e., that power dissipation is a result-effective variable). It would have been obvious to one having ordinary skill in the art to have determined the
optimum value of a cause effective variable such as power dissipation through routine
experimentation in the absence of a showing of criticality. In re Woodruff, 16 USPQ2d 1934,
1936 (Fed. Cir. 1990).
	
Claims 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (Ultrasonics Sonochemistry, 2006, 13, 506-510) as applied to claim 1 above, and further in view of Serpone et al. (Research on Chemical Intermediates, 1992, 18, 183-202), hereinafter, “Wang” and “Serpone”.
	With respect to claims 6-8, Wang does not specifically teach an operating pH for the disclosed method. 
	Serpone ultrasonic degradation of phenol at pH = 12 (Page 191: Table 2; Page 186: bottom), wherein NaOH (“pH regulator”) was added to adjust the pH to 12 (Page 186: first paragraph of “Experimental Section”. 
	It would have been obvious to one of ordinary skill in the art to conduct the ultrasonic degradation of phenol and its derivatives at pH = 12, as Serpone teaches that this pH allowed for degradation of phenol without producing intermediates (Page 197: Section 3.1, first paragraph. 

	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLARE M PERRIN whose telephone number is (571)270-5952. The examiner can normally be reached 9AM-6PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on (571) 272-1342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CLARE M PERRIN/Primary Examiner, Art Unit 1778                                                                                                                                                                                                        03 June 2022